 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     FERNANDO CORIA, JR.,                         1:20-cv-01652-NONE-GSA (PC)
12                                                  ORDER DENYING MOTION TO PROCEED
                       Plaintiff,
                                                    WITH DISCOVERY
13                                                  (ECF No. 26.)
               v.
14
       M. GARCIA, et al.,
15
                       Defendants.
16

17

18          Fernando Coria, Jr. (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
19   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
20   November 20, 2020. (ECF No. 1.) On July 12, 2021, Plaintiff filed a motion to proceed with
21   discovery. (ECF No. 26.)
22          Plaintiff is advised that the court will issue a scheduling order opening discovery after the
23   Complaint has been served and one or more of the defendants has filed an Answer to the
24   Complaint. At this stage of the proceedings, Plaintiff’s Complaint awaits the court’s requisite
25   screening process. Service of process shall not be initiated until the court has screened the
26   Complaint and finds that Plaintiff states cognizable claims. Therefore, it is not time for discovery
27   in this action, and therefore Plaintiff’s motion to proceed with discovery at this stage of the
28   proceedings shall be denied.
 1          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to proceed
 2   with discovery in this action, filed on July 12, 2021, is DENIED.
 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 13, 2021                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
